Fuller, P. J.
This is the kind of case that disgusts one with the majesty of the law.
A poor, young girl, owner of a shepherd dog, and ignorant of the law, had neglected to take out a dog license, thereby depriving* the Commonwealth of $1, whereupon the Commonwealth’s constabulary pounced upon her and brought the malefactor before a magistrate, who, with punctilious sense of duty, imposed a fine of $10 with costs, $3, and in default of payment, committed her to jail for fifteen days. The constable, however, who held the commitment, instead of putting her in durance vile, wisely and humanely brought her before the court.
The accusation and the condemnation are thus set forth in the commitment, that the defendant had “an untied dog in her possession,” not specifying age.
Sapient modern legislation, whose dominant impulse apparently is to criminalize acts condemned neither by God nor conscience, has declared that the owner of a dog six months old, regardless of race, color, sex or previous condition of .servitude, must protect ownership'by paying $1 for a license, subject to criminal prosecution for failure to do so.
But we find no statutory pronouncement that the possession of an untied dog, whatever its age may be, is ground for being mulcted in money or imprisoned in body.
On our advice, this poor girl has now taken out a license, but, meanwhile, she has been degraded, mortified and terrified beyond measure.
Human behavior, under modem legislation, is now hedged in by so many restrictions that it has become impossible for even the best-intentioned people to go through the day without committing one or more crimes.
In the United States, we may fairly assume that 50,000,000 crimes are being daily committed, and if these were all prosecuted for punishment, as, of course, they should be under any enlightened theory of enforcement, one-half of our Federal population would be confined in jail and the other half engaged in getting them there.
Thus the law is fast developing into a self-devouring monster.
Jam satis! The defendant is discharged.
From F. P. Slattery, Wilkes-Barre, Pa.